Napton, Judge,
delivered the separate concurring opinion.
I concur with Judge Adams in regarding the affidavit required by the 6th section of the Attachment law as essential to give the clerk a right to issue the writ, and that this affidavit must substantially comply with the requirements of said section. The affidavit in this case is merely that the defendant is a non-resident; but it is not stated, that the plaintiff has a just demand against the defendant, nor does it state any amount as due to the plaintiff after allowing all just credits and off-sets. This is the very basis of the jurisdiction of the court. The fact that the defendant is a non-resident is a very unimportant one, if he really owes nothing to plaintiff, and the plaintiff’s oath, that the defendant is justly indebted to him in
*136an amount stated, is essential to authorize the issuance of the writ. There is really no ground for an attachment, whether the defendant lives abroad, or otherwise has conducted himself so as to bring him within the provisions of the attachment law, unless there is a valid subsisting claim against him; and the statute has not allowed this attachment process on the mere filing of a petition, sworn to under the law as it formerly existed. For this reason, I concur in affirming the judgment. It is not necessary to give my opinion on the question of the publication, as it does not arise in this case. Judge Tories concurs in this view.